Determination of the Appellate Term and the order of the Municipal Court are unanimously reversed, on the law and in the exercise of discretion, with costs in this court and $30 costs and disbursements in the Appellate Term and the motion to vacate and set aside the judgment is denied, with $10 costs. Even taking cognizance of the supplemental affidavit submitted by defendants, it has failed to make an adequate, affirmative showing of a meritorious defense (Barnett Co. v. St. Paul Fire & Marine Ins. Co., 7 A D 2d 897). Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.